UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromo too Commission file number001-33715 OKANA VENTURES, INC. (Name of registrant in its charter) Nevada 20-2881151 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Moliere No. 222, Torre de Oficinas, Col. Los Morales Polanco, Delgacion Miguel Hidalgo, Mexico City, Mexico N/A (Address of principal executive offices) (Zip Code) Issuer's telephone number775-636-6986 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Nil Nil Securities registered pursuant to Section 12(g) of the Act: Common Shares, par value $0.0001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Our shares are quoted on the Over-the-Counter Bulletin Board under the symbol “OKNV”. Based on the last issuance price of our shares in November, 2011 of $0.30, our aggregate market value is $1,032,500. State the number of shares outstanding of each of the issuer's classes of equity stock, as of the latest practicable date. 3,441,667 common shares issued and outstanding as of March 30, 2012. Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o PART I Item 1. Description of Business. This annual report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors", that may cause our company's or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common shares" refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us", "our", “Company” and "Okana" mean Okana Ventures, Inc., unless otherwise indicated. Our Business – General We are a start-up, exploration stage corporation and have not yet generated or realized any revenues from our business operations. An exploration stage corporation is one engaged in the search for mineral deposits or reserves which are not in either the development or production stage. Other than as set out herein, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. History Okana Ventures, Inc. was incorporated on May 9, 2005, in the State of Nevada. We have conducted limited exploration activities on two former properties, the Westmoreland Property and the Bradley Creek Property, both located in British Columbia, Canada.Based on the results of our exploration efforts on these properties we decided not to proceed with any further exploration and terminated all related agreements. We raised the minimum amount of $50,000 from our SB-2 offering, which closed on September 18, 2007. The funds raised, together with the loans and purchase of shares by the directors ($83,692 in loans and $17,000 in share purchases) provided us with sufficient funds to complete our initial exploration work program on the Westmoreland property which we had previously acquired. Based on the results from our initial exploration work program, we decided not to conduct any further exploration on this mining property. In April, 2008 we terminated the mineral purchase agreement and transferred title to the Westmoreland property back to Messrs. Gruenwald and MacInnis in accordance with the terms of the mineral purchase agreement. We also terminated our option to purchase agreement on the Bradley Creek property after limited exploration efforts. We have no further liability in relation to these mining properties. 2 Current Business We are presently in the process of searching for another mining property that is still in its early exploration stage. We cannot guarantee that a commercially viable mineral deposit exists in any mining property we may acquire until we are able to perform further exploration and a comprehensive evaluation determines if it has economic feasibility. At the present time, we have no plans to buy or sell any plant or significant equipment during the next twelve months. Our exploration objective is to find an ore body containing gold. We must acquire a mining property that is in the early stage of development to carry out our exploration objective. We will conduct exploration to determine what amount of minerals, if any, exist on a mining property, and if any minerals which are found can be economically extracted and profitably processed. Our success depends upon finding mineralized material. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. If we locate mineralized material, we have to determine if it is economically feasible to remove the material. Economically feasible means that the costs associated with the removal of the mineralized material will not exceed the price at which we can sell the mineralized material. We cannot predict what the costs will be until we find mineralized material. Until we find enough mineralized material that is economically feasible to remove, we will have to continue to raise additional funds to carry out exploration of a mining property. We will try to raise additional funds from a second public offering, a private placement or loans. At the present time, we have not acquired any interest in a mining property or the right to acquire any interest in a mining property by the conduct of exploration and have not raised any additional money. Purchase or Sale of Equipment We do not intend to purchase any significant equipment over the twelve months ending December 31, 2012. Competition We compete with many other exploration companies. We are one of many small exploration companies in existence. We may not have access to all of the supplies and materials we need to begin exploration that could cause us to delay or suspend operations. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as explosives, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials in the near future. If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. 3 Government Regulations and Supervision Our future mineral exploration program will be subject to applicable rules and regulations of the jurisdiction in which we develop mineral properties, including regulations governing: posting claims, locating claims, working claims, extraction methodologies, geological and geochemical surveying, the use of explosives, disposal, environmental matters, reclamation and other similar legal requirements. In addition, before work may commence on a mineral property, application must be made for permits. This application requires us to set out the location, nature, extent and duration of the proposed exploration activities. We may not be successful in applying for the permits we need in order to commence work on any mineral properties we may acquire. At present, we do not have any pending applications for government approval of our exploration program. 1A. RISK FACTORS Much of the information included in this annual report includes or is based upon estimates, projections or other "forward looking statements."Such forward looking statements include any projections or estimates made by us and our management in connection with our business operations.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other "forward looking statements" involve various risks and uncertainties as outlined below.We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other "forward looking statements." Our common shares are considered speculative during the development of our new business operations.Prospective investors should consider carefully the risk factors set out below. Our independent auditors have expressed substantial doubt about our ability to continue as a going concern. Our net loss since inception is $212,922.There can be no assurance that will generate significant revenues or achieve profitable operations. These circumstances raise substantial doubt about our ability to continue as a going concern, as described in Note 8 of our financial statements for the year ended December 31, 2011, which are included in this annual report on Form 10-K.Such factors identified in the note are our accumulated deficit since inception, our failure to attain profitable operations and our dependence upon adequate financing to pay our liabilities. If we are not able to continue as a going concern, it is likely investors will lose their investments. 4 We are an early stage company with no history of revenues making it difficult to evaluate whether we will operate profitably. We are an early-stage development company. We do not have a meaningful historical record of sales and revenues nor an established business track record. We are presently in the process of searching for another mining property that is still in its early exploration stage. We cannot guarantee that a commercially viable mineral deposit exists in any mining property we may acquire until we are able to perform further exploration and a comprehensive evaluation determines if it has economic feasibility. Exploration of mineral properties is speculative, we may never discover minerals, our business may fail and investors may lose their entire investment. There is no assurance that exploration of any future mining property we may acquire will establish that commercially exploitable reserves of minerals exist and may be accessed at reasonable cost. There may be additional problems that prevent us from discovering any reserves of minerals on our future properties including problems relating to exploration and additional costs and expenses that may exceed current estimates. If we are unable to establish the presence of commercially exploitable reserves of minerals on our future properties, our ability to fund future exploration activities will be impeded, we will not be able to operate profitably and investors may lose all of their investment in our company. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such companies.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake.These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates.The expenditures to be made by us in the exploration of the mineral claim may not result in the discovery of mineral deposits.Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts.If the results of our exploration do not reveal viable commercial mineralization, we may decide to abandon our claims.If this happens, our business will likely fail. We may never become commercially viable and we may be forced to cease operations. The commercial feasibility of mineral properties is dependent upon many factors beyond our control, including the existence and size of mineral deposits in the properties we explore, the proximity and capacity of processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental regulation.These factors cannot be accurately predicted and any one or a combination of these factors may result in our company not receiving an adequate return on invested capital.These factors may have material and negative effects on our financial performance and our ability to continue operations. We may be adversely affected by fluctuations in ore and precious metal prices. The value and price of our shares of common stock, our financial results, and our exploration, development and mining activities, if any, may be significantly adversely affected by declines in the price of precious metals and ore.Mineral prices fluctuate widely and are affected by numerous factors beyond our control such as interest rates, exchange rates, inflation or deflation, fluctuation in the value of the United States dollar and foreign currencies, global and regional supply and demand, and the political and economic conditions of mineral producing countries throughout the world. The prices used in making resource estimates for mineral projects are disclosed, and generally use significantly lower metal prices than daily metals prices quoted in the news media. The percentage change in the price of a metal cannot be directly related to the estimated resource quantities, which are affected by a number of additional factors. For example, a 10% change in price may have little impact on the estimated resource quantities, or it may result in a significant change in the amount of resources. 5 Supplies needed for exploration may not always be available. There is no guarantee we will be able to obtain certain products, equipment and/or materials as and when needed, without interruption, or on favourable terms. Such delays could affect our proposed business plans. We may incur liability or damages as we conduct our business. We may become subject to liability for hazards common in the industry, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. We currently have no coverage to insure against these hazards and the payment of such liabilities would have a material adverse effect on our financial position. We do not expect to declare or pay any dividends. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Because the SEC imposes additional sales practice requirements on brokers who deal in our shares which are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty in reselling your shares and may cause the price of the shares to decline. Our shares qualify as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell our securities in this offering or in the aftermarket. For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale to you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. Item 2. Description of Property. Our administrative office is located at Moliere No. 222, Torre de Oficinas, Col. Los Morales Polanco, Delgacion Miguel Hidalgo, Mexico City, Mexico. Item 3. Legal Proceedings. We know of no material, active or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation.There are no proceedings in which any of our directors, officer or affiliates, or any registered beneficial shareholder are an adverse party or has a material interest adverse to us. Item 4. Submissions of Matters to a Vote of Security Holders. There were no matters submitted to a vote of our security holders either through solicitation of proxies or otherwise in the fourth quarter of the fiscal year ended December 31, 2011. 6 PART II Item 5. Market for Common Equity and Related Stockholder Matters. We have been assigned the trading symbol of “OKNV”. The shares of common stock currently have a quote published in the OTC Bulletin Board System. As of March 30, 2012 there were 35 shareholders and 3,441,667 shares outstanding. There are no outstanding options or warrants to purchase, or securities convertible into, our common shares.All of our issued and outstanding shares can be sold pursuant to Rule 144 of the Securities Act of 1933. We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future.Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. Our Articles of Incorporation currently authorize the issuance of 100,000,000 shares of common stock, with a par value of $0.0001. The stockholders: (a) have equal ratable rights to dividends from funds legally available therefore, when, as, and if declared by our board of directors; (b) are entitled to share ratably in all of the assets of our company available for distribution upon winding up of the affairs of our company; (c) do not have preemptive subscription or conversion rights and there are no redemption or sinking funds applicable thereto; and (d) are entitled to one non-cumulative vote per share on all matters on which shareholders may vote at all meetings of shareholders. These securities do not have any of the following rights: (a) cumulative or special voting rights; (b) preemptive rights to purchase in new issues of shares; (c) preference as to dividends or interest; (d) preference upon liquidation; or (e) any other special rights or preferences. In addition, the shares are not convertible into any other security. There are no restrictions on dividends under any loans, other financing arrangements or otherwise. See a copy of the Articles of Incorporation, Bylaws of our company, and any amendments thereto, attached as exhibits to our previously filed SB-2. Non-Cumulative Voting The common stockholders of our company do not have cumulative voting rights, which means that the stockholders which hold more than 50% of such outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose. In such event, the holders of the remaining shares will not be able to elect any of our company's directors. Recent Sales of Unregistered Securities On November 24, 2011, the Company received $27,500 from subscriptions for 91,667 common shares at $0.30 per share. The shares were sold to non-U.S. persons pursuant to the provisions of Regulation S of the Securities Act of 1933. Equity Compensation Plan Information We currently do not have any stock option or equity plans. 7 Transfer Agent The registrar and stock transfer agent of the company is Pacific Stock Transfer Company, of 4045 South Spencer Street, Suite 403, Las Vegas, Nevada, 89119. Item 6. Selected Financial Data. Not required for smaller reporting companies. Item 7. Management's Discussion and Analysis or Plan of Operation. Overview You should read the following discussion of our financial condition and results of operations together with the consolidated audited financial statements and the notes to consolidated audited financial statements included elsewhere in this filing prepared in accordance with accounting principles generally accepted in the United States.This discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those anticipated in these forward-looking statements. Plan of Operations Cash Requirements Over the twelve months ending December 31, 2012, we estimate that we will require working capital of approximately $50,000. We have not yet commenced operations, and have generated no revenue to date.We are an exploration stage company. Over the next twelve months we intend to raise funds through sales of our common stock in private placements to qualified investors or we may consider alternative methods of funding. These funds will be used to acquire a mining property. We have no agreements in place to do this at this time. If we fail to raise sufficient funds, we may modify our operations plan accordingly. Even if we do raise funds for operations, there is no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on his investment in our common stock. Further, we may continue to be unprofitable. In such event that we do not raise sufficient additional funds by secondary offering or private placement, we will consider alternative financing options, if any, or be forced to scale down or perhaps even cease our operations. Financial Condition, Liquidity and Capital Resources Our principal capital resources have been acquired through the issuance of common stock and loans from our officers. At December 31, 2011, we had a working capital deficit of $98,780 compared to a working capital deficit of $107,959 at December 31, 2010. At December 31, 2011, our total assets of $18,766 consist of cash. This compares with our assets at December 31, 2010 of $58 which consists of cash. 8 At December 31, 2011, our total liabilities were $117,546 compared to our liabilities of $108,017 as at December 31, 2010. During the year ended December 31, 2011 we used $20,422 in our operations and raised $27,500 from sale of our common shares at $0.30 and advances of $11,548 from a shareholder. We have had no revenues from inception. We currently have sufficient funds for working capital but will have to raise additional capital to acquire a mineral property. The Company’s President has historically advanced funds to the Company in exchange for demand notes at a zero interest rate.Our company’s former President, Michael Upton, assigned his debt of $102,010 to Ms. Peralta upon her appointment as President, Treasurer and Director in 2011. The Company imputes simple interest at 6% per annum as interest expense with the related-party contributed interest as additional paid-in capital.Total interest expense may include interest or finance charges other than the related-party contributed interest.The Company recorded related-party interest of $6,661 during the year ended December 31, 2011, bringing the total of related-party interest to $21,494 from inception, May 9, 2005 to December 31, 2011.In addition, we advanced unsecured loans of $11,548 from our President during the year ended December 31, 2011. Because the related-party notes are due on demand they are reported as current liabilities. As of December 31, 2011 and December 31, 2010, the Company had total notes and loans payable of $113,558 and $102,010, respectively, to the officer. Results of Operations. We posted losses of $25,064 for the year ended December 31, 2011, losses of $31,602 for the year ended December 31, 2010, and losses of $212,922 since inception to December 31, 2011. Operating expenses for the year ended December 31, 2011 were $18,278 compared to $25,752 in 2010. Significant decreases were attributable to the mineral property cost of $5,000 in 2010 which is absent in 2011, and professional fees’ being reduced from $19,073 in 2010 to $11,151 in 2011. However office and administrative fees increased from $1,479 in 2010 to $7,127 in 2011, because the costs related to transfer agent and filings increased during the year. Investing Activities Net cash used in investing activities was $Nil for our year ended December 31, 2011 compared to net cash provided by investing activities of $Nil in the same period in 2010. Financing Activities Net cash from financing activities was $39,048 for our year ended December 31, 2011 compared to $18, 318 in the same period in 2010. We issued 75,000 shares of common stock on May 10, 2005, for a purchase price of $1,500 and 775,000 shares of common stock on July 31, 2006, for a purchase price of $15,500. All of these shares were issued pursuant to the exemption from registration set forth in section 4(2) of the Securities Act of 1933. We issued a further 2,500,000 shares of common stock on June 18, 2007, for a purchase price of $50,000 pursuant to our SB-2 offering. We completed our initial public offering, raising the minimum amount of $50,000 under our SB-2 registration statement. The offer closed June 18, 2007. Using the funds from this offering, we were able to complete our initial exploration work on the Westmoreland property that we had obtained the right to acquire from Messrs. Gruenwald and MacInnis under the mineral purchase agreement. However, based on the results of our initial exploration work, we decided not to proceed with any additional exploration on this mining property. The Westmoreland property was subsequently transferred back to Messrs. Gruenwald and MacInnis. As a result, additional funds will be required if we are to proceed further with our initial business plan. We will have to find alternative sources, such as a second public offering, a private placement of securities or loans from our officers or others. 9 The Company’s President has historically advanced funds to the Company in exchange for demand notes at a zero interest rate.Our company’s former President, Michael Upton, assigned his debt of $102,010 to Ms. Peralta upon her appointment as President, Treasurer and Director in 2011. As of December 31, 2011 and December 31, 2010, the Company had total notes and loans payable of $113,558 and $102,010, respectively, to the officer. Product Research and Development Our business plan is focused on acquiring mineral properties and commencing exploration activities thereon. Purchase of Significant Equipment We do not intend to purchase any significant equipment over the twelve months ending December 31, 2012. Employees Currently there are no full time or part-time employees of our company.We may engage one or more consultants to assist with management of our company and to oversee operations at the Providence Mines site. If business is successful and we experience rapid growth, our current officers and directors may be required to hire new personnel to improve, implement and administer our operational, management, financial and accounting systems. Going Concern Due to our being an exploration stage company and not having generated revenues, in their report on the audited financial statements for the year ended December 31, 2011, our auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern.Our consolidated financial statements contain additional note disclosures describing the circumstances that lead to this disclosure. The continuation of our business is dependent upon us raising additional financial support.The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders.Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. APPLICATION OF CRITICAL ACCOUNTING POLICIES The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with the accounting principles generally accepted in the United States of America. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management’s application of accounting policies. We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our financial statements is critical to an understanding of our financial statements. 10 Exploration Stage Company Our company is considered to be in the exploration stage as defined in FASC 915-10-05, “Development Stage Entity,” as interpreted by the Securities and Exchange Commission for mining companies in Industry Guide 7. Our company is devoting substantially all of its efforts to the execution of its business plan. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents consists principally of currency on hand, demand deposits at commercial banks, and liquid investment funds having a maturity of three months or less at the time of purchase. Our company had $18,766 and $58 in cash and cash equivalents as of December 31, 2011 and 2010, respectively. Start-up Costs In accordance with ASC 720-15-20, “Start-up Activities,” our company expenses all costs incurred in connection with the start-up and organization of our company. Common Stock Issued For Other Than Cash Services purchased and other transactions settled in our company's common stock are recorded at the estimated fair value of the stock issued if that value is more readily determinable than the fair value of the consideration received. Recently Enacted Accounting Standards In June 2009 the FASB established the Accounting Standards Codification (“Codification” or “ASC”) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in accordance with generally accepted accounting principles in the United States (“GAAP”). Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) issued under authority of federal securities laws are also sources of GAAP for SEC registrants. Existing GAAP was not intended to be changed as a result of the Codification and, accordingly, the change did not impact our financial statements. The ASC does change the way the guidance is organized and presented. Accounting Standards Update (”ASU”) ASU No. 2009-05 (ASC Topic 820, which amends “Fair Value Measurements and Disclosures – Overall,” ASU No. 2009-13 (ASC Topic 605), “Multiple-Deliverable Revenue Arrangements,” ASU No. 2009-14 (ASC Topic 985), “Certain Revenue Arrangements that include Software Elements,” and various other ASU’s, No. 2009-2 through ASU No. 2011-12, which contain technical corrections to existing guidance or affect guidance to specialized industries or entities, were recently issued. These updates have no current applicability to the Company or their effect on the financial statements would not have been significant. 11 Mineral Acquisition and Exploration Costs Our company has been in the pre-exploration and exploration stages since its formation on May 9, 2005 and has not yet realized any operating revenue from its planned operations. It is primarily engaged in the acquisition, exploration, and development of mining properties. Mineral property acquisition and exploration costs are expensed as incurred. When it has been determined that a mineral property can be economically developed as a result of establishing proven and profitable reserves, the costs incurred to develop such property are capitalized. Such costs, when capitalized, will be depreciated using the units-of-production method over the estimated life of the probable reserves. Item 8.Financial Statements. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following financial statements are filed as part of this annual report: Report of Independent Registered Public Accounting Firm Balance Sheets as at December 31, 2011 and 2010 Statements of Operations for each of the years ended December 31, 2011 and 2010 and for the period from May 9, 2005 (inception) to December 31, 2011 Statements of Stockholders' Equity (Deficit) for the period from May 9, 2005 (inception) to December 31, 2011 Statements of Cash Flows for each of the years ended December 31, 2011 and 2010 and for the period from May 9, 2005 (inception) to December 31, 2011 Notes to the Financial Statements 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Audit Committee Okana Ventures, Inc. Mexico City, Mexico We have audited the balance sheets of Okana Ventures, Inc. (the “Company”) as of December 31, 2011 and 2010, and the related statements of operations and comprehensive loss, changes in stockholders’ deficit and cash flows for the years then ended and for the period from May 9, 2005 (inception) through December 31, 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Okana Ventures, Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended and for the period from May 9, 2005 (inception) through December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 8 to the financial statements, the Company has incurred losses from operations, has liquidity problems, and requires additional funds for its operational activities. These factors raise substantial doubt that the Company will be able to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah March 29, 2012 13 OKANA VENTURES, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS ASSETS DECEMBER 31, DECEMBER 31, Current Assets Cash and cash equivalents $ $
